Exhibit 10.1

AMENDMENT TO TERM SHEET AGREEMENT

GOAL: As part of the on-going review and consideration of corporate governance
“best practices”, Company and Executive desire to create a mutual understanding
and agreement concerning Executive’s role with the Company, to continue the
transition initiated in 2007, and to secure for the Company a transition of
Executive’s experience, knowledge and relationships to other members of the
executive team so the Company can continue to develop its client focused, market
leading brand.

•        Service as Chairman: Executive will continue to serve as Chairman of
the Board of Directors of the Company until the annual meeting of shareholders
in 2011. Executive’s duties as Chairman will be modified to accommodate the
anticipated roles of the Company’s lead director with respect to leadership and
management of Board meetings. At the 2011 annual meeting, the Executive will
step down as Chairman and will assume the titles of Founder and
Chairman/Emeritus.

•        Future Board Service; Directors Fees: To the extent that Executive
desires to be nominated for future Board service, Executive will be considered
for nomination for election as a director of the Company when his current term
expires at the 2011 annual meeting. If Executive is so nominated and elected to
serve as a director in 2011, he will serve in that capacity through the 2012
annual meeting and will receive the same compensation for his service as a board
member as do non-executive directors of the Company.

•        Other Duties: It is expected that Executive will continue to focus on
acquiring and retaining clients for the Bank and serving on advisory boards as
from time to time may be requested by the Company’s CEO. Executive will not be
expected to serve on ExCo or any other management committees unless requested by
the Company’s CEO.

•        Executive Compensation; Retirement: Executive will continue to receive
his current annual base salary of $710,000 through the 2011 annual meeting, at
which time Executive will voluntarily retire as an employee and will be entitled
to no additional base salary from the Company thereafter. Executive will be
entitled to retirement benefits under his existing agreement and under the
Company’s plans. The Company will enter into a consulting agreement with
Executive through December 31, 2012 providing for monthly consulting fees of
$12,500.

•        Office and Administrative Support: The Company will provide Executive
with his current office and administrative support through the 2011 annual
meeting. Thereafter, until the 2012 annual meeting, the Company will provide
Executive continued access to a suitable office designated by the Company.
Executive’s current administrative assistant shall be reassigned other
appropriate duties as determined by the Company following the 2011 annual
meeting but will be made generally available to assist Executive to the extent
not incompatible with her other duties. Following the 2012 annual meeting, the
Company will continue to make available office space to Executive in a manner
consistent with how offices are made available to other retired executives of
the Company.



--------------------------------------------------------------------------------

•        Driver: Following the 2011 annual meeting, the Company will no longer
provide Executive with a driver.

•        Employee Benefits: Executive will continue to be eligible for generally
applicable employee benefits while remains an employee of the Company.

•        Retirement: Upon Executive’s retirement from the Company, Executive
will continue to vest in outstanding equity grants in accordance with the terms
and conditions of Appendix A of his Term Sheet Agreement. In addition, Executive
will be eligible to participate in the Company’s generally applicable
post-employment benefit programs.

•        TARP: Executive will continue to be subject to current and future
restrictions on executive compensation and other matters under TARP.

•        Effect on Term Sheet Agreement: Except to the extent provided in this
Agreement, the terms and conditions of the current Term Sheet Agreement, dated
December 14, 2007, as modified by that certain letter dated December 2009, will
remain in effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 12 day of
February 2010.

 

PRIVATEBANCORP, INC.     EXECUTIVE

By:

 

 /s/ Larry D. Richman

   

 /s/ Ralph B. Mandell

Name: Larry D. Richman

Title: Chief Executive Officer

    Ralph B. Mandell